      Case 2:16-cv-00287-cr Document 217-10 Filed 06/02/20 Page 1 of 4
                     UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF VERMONT


GARRETT AND RALPH SITTS, et al.,


                 PLAINTIFFS,          Civil Action No. 2:16-cv-00287-cr

      v.

DAIRY FARMERS OF AMERICA, INC.,
and DAIRY MARKETING SERVICES,
LLC,

                 DEFENDANTS.



                    EXHIBIT 10 TO
           THE JUNE 2, 2020 DECLARATION OF
                ALFRED C. PFEIFFER JR.
       Case 2:16-cv-00287-cr Document 217-10 Filed 06/02/20 Page 2 of 4




                      STATE OF NEW HAMPSHIRE

               SUPREME COURT OF NEW HAMPSHIRE

             R E V I S E D – EFFECTIVE MAY 26, 2020

                THIRD RENEWED AND AMENDED
       ORDER SUSPENDING IN-PERSON COURT PROCEEDINGS
  RELATED TO NEW HAMPSHIRE SUPERIOR COURT AND RESTRICTING
               PUBLIC ACCESS TO COURTHOUSES


       Pursuant to its constitutional and statutory authority and powers of
general superintendence over the New Hampshire court system, and
conditioned upon Governor Sununu renewing his State of Emergency
Declaration under RSA 4:45, the New Hampshire Supreme Court, with the
concurrence of Governor Sununu regarding statutory deadlines, makes the
following orders relative to New Hampshire Superior Courts to respond to the
ongoing COVID-19 pandemic.

1.    As of May 26, 2020, and through June 15, 2020 and/or the last day of a
Declared State of Emergency, the New Hampshire Superior Courts will remain
open on a restricted basis, consistent with the Judicial Branch’s obligation to
mitigate the risks associated with COVID-19. The clerk’s offices will not be
open to the general public. Citizens can receive assistance regarding court
cases by contacting the Information Center at 855-212-1234. Until June 16,
2020 and/or the last day of a Declared State of Emergency, citizens will not
have access to view files at the courthouse. To learn more about requesting
copies of documents, please see the NHJB website COVID page. The
courthouses remain open for scheduled hearings or if you are filing for
emergency relief. If you have questions about whether you should go to a
courthouse, please call 855-212-1234.

2.     All courts will accept electronic signatures on pleadings and will allow
litigants’ signatures to be electronically signed by attorneys and/or bail
commissioners with a statement that they have communicated with the litigant
who has authorized them to do so.

3.    E-filing remains in operation. In non e-filed cases, pleadings can be
submitted via email to SuperiorEFC@courts.state.nh.us. All courts also accept
hand-delivered pleadings through drop boxes located immediately inside the
entrances of each court.

4.   The procedural requirement set forth in RSA 604-A:2 that a defendant
complete a financial statement before the court appoints counsel is
        Case 2:16-cv-00287-cr Document 217-10 Filed 06/02/20 Page 3 of 4




modified to allow (1) a court to appoint counsel automatically for the
defendant’s arraignment or first court appearance and (2) a financial statement
to be submitted to the court on the defendant’s behalf for court review within
30 days of appointment.

IN-PERSON COURT PROCEEDINGS

5.    The April 24, 2020 Second Renewed and Amended Order Suspending In-
Person Court Proceedings Related to New Hampshire Superior Court and
Restricting Public Access to Courthouses remains in effect until 8:00 a.m. on
May 26, 2020.

6.    Subject to the exceptions in paragraph 7 below, all in-person proceedings
in the Superior Court will remain suspended from May 26, 2020, through June
15, 2020 and/or the last day of a Declared State of Emergency. Jury trial and
grand jury proceedings are suspended until further notice.

7.     Exceptions to suspension of in-person court proceedings include, but are
not limited to:

       Proceedings necessary to protect constitutional rights of criminal
        defendants, including bail-related matters, trials and plea agreements
        for incarcerated individuals.
       Proceedings related to petitions for temporary emergency injunctive
        relief.
       Proceedings directly related to the COVID-19 public health emergency.
       Other exceptions as approved by the Senior Associate Justice.

8.     However, to comply with the ongoing recommendations to mitigate the
risks of COVID-19, the court will conduct many of the above-referenced cases
telephonically or by video, to the extent possible. The court will notify parties if
their hearing will be telephonic and/or by video.

9.     The Chief Justice of the Superior Court may determine, based upon
staffing levels or other factors, that hearings in individual cases subject to the
exceptions indicated above be conducted at court locations other than those at
which they would normally occur or be conducted by video or by telephone.
Any statutory restrictions on venue are hereby suspended for the duration of
this order.

10. Any permitted in-court proceedings shall be limited to attorneys, parties,
witnesses, security officers, and other necessary persons, as determined by the
trial judge.




                                         2
       Case 2:16-cv-00287-cr Document 217-10 Filed 06/02/20 Page 4 of 4




EXPANSION TO ALTERNATIVES TO IN-PERSON COURT PROCEEDINGS

11. All judges and court clerks are urged to use available technologies,
including alternative means of filing, teleconferencing, email, and video
conferencing. Any court rule, criminal or civil, that impedes a judge’s or court
clerk’s ability to utilize available technologies to limit in-person contact is
suspended for the duration of this order. During the period of May 26, 2020
through June 15, 2020, the court may convert already scheduled in-person
court hearings to telephonic or video conference hearings or may cancel
already scheduled in-person hearings. The court may also schedule additional
hearings by telephone or video conferences as necessary. Parties will receive
notice in all instances.

12. The court will also have judicial officers available to engage in settlement
conferences for parties at no cost. Parties can file a joint statement with the
court requesting a settlement conference be scheduled.

13. The Superior Court will conduct any bench trial remotely. If you would
like to schedule a remote bench trial, please contact your clerk of court.

14. Superior Court Administrative Order 2020-03, suspending the 90 day
deadline to indict, and the order suspending jury trials both remain in effect
until further notice. All other deadlines set forth in court rules, court orders,
statutes, ordinances, administrative rules, administrative orders or otherwise
are no longer extended and are in effect.

15. Orders of protection and temporary injunctions that would otherwise
expire between May 26, 2020, and June 15, 2020 and/or the last day of a
Declared State of Emergency are hereby extended to June 16, 2020 and/or the
last day of a Declared State of Emergency.

16. This order is intended to be interpreted broadly for protection of the
public from risks associated with COVID-19.

Issued: May 21, 2020



                                  ATTEST: _________________________________
                                          Timothy A. Gudas, Clerk of Court
                                          Supreme Court of New Hampshire




                                         3
